DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 21 September 2021, the specification and claims were amended. Based on these amendments, the claim objections and the rejections under 35 U.S.C. 112 have been withdrawn.

Allowable Subject Matter
Claims 16-18 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is directed to a moulding device comprising a stationary frame, a moulding drum assembly having a peripheral surface in which a plurality of mould cavities are provided, an inlet member, and a shoe member in communication with the inlet member, the shoe member including a filling mouth adjoining the peripheral surface of the moulding drum assembly. The moulding device further comprises a counterforce element connected to the shoe member, the shoe member and counterforce element together forming a non-revolving component that is supported by the moulding drum assembly and not by the stationary frame. The non-revolving component engages the moulding drum assembly and is movable in a radial direction to the peripheral surface of the moulding drum assembly. In particular, the counterforce element engages the moulding drum assembly, counteracting the entire outward force exerted on the shoe member by pressurized foodstuff. The moulding device further comprises 
As discussed in paragraphs 18 and 19 of the office action dated 19 March 2021, the counterforce element and anti-torque member are being interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof. Specifically, please see the interconnected moulding drum assembly engaging counterforce elements 26a-c, 56, 86, and 90c and the anti-torque members 27 and 57 disclosed in the Applicant’s specification and drawings.
U.S. Patent Application Publication No. 2014/0199423 (“Righolt”) represents the closest prior art. However, Righolt fails to disclose a counterforce element and shoe member that together form a non-revolving component, the non-revolving component being supported by a moulding drum assembly and not by a stationary frame, as required by claim 16. The corresponding structure in Righolt is supported by the frame 27, which represents at least part of a stationary frame. Righolt also fails to disclose that the counterforce element counteracts the entire outward force exerted on the shoe member by pressurized foodstuff, as required by claim 16. At least some of the force exerted in Righolt is counteracted by the frame 27. For further discussion, see the Applicant’s remarks in the reply of 21 June 2021 beginning at the end of page 10 and continuing to page 13.
Neither World Patent Application Publication No. WO 2015/012690 (“Lok”) nor U.S. Patent Application Publication No. 2005/0220932 (“van der Eerden”) cures the deficiencies in Righolt, and the remaining prior art also fails to suggest modifying Righolt to meet the limitations at issue.
Each of claims 17, 18, and 22-26 is allowed based on its dependency from claim 16. Claim 27 is allowed based on its incorporation of the subject matter of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774